Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, Claims 137-147 and 154-156 and species c-di-AMP, dacA, and gene that is complement when the bacterium is present in a tumor, in the reply filed on October 27, 2021 is acknowledged.
Claims 137-156 are currently pending. The Examiner has withdrawn Claims 148-153 from further consideration because these claims are drawn to non-elected inventions. Claims 137-147 and 154-156 and species c-di-AMP (Claim 138), dacA (Claim 139), and gene that is complement when the bacterium is present in a tumor (Claim 144) are under examination.

Benefit of priority is to PCT/US2018/12698, filed January 5, 2018.
There are seven provisional and one PCT application to which this PCT ‘698 claims benefit of priority. The specifications of these priority documents are massive, at mostly 600+ pages, and are not able to be searched digitally. Therefore, the Examiner relied on and reviewed the claims of each priority document, and she did not find claims drawn to a genetically engineered bacterium comprising a non-native gene encoding an enzyme capable of producing a STING agonist. Therefore, it is concluded that PCT ‘698 is the document that first presents this invention.




The specification filed is incomplete, comprising pages 348-557.  It appears that the preceding pages may have been submitted as a 371 doc, code 371P, but this will not be printed and it is not able to be electronically searched.  The Examiner used the corresponding published US 2019/0336544 for examination purposes, wherein the claimed invention appears to be at Figs 42 to 45, and pages 67-78, 228-229, and 232-233.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
There is at least one “http” found at paragraph [0485] at page 68 of the published US 2019/0336544. 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

 
The disclosure is objected to because of the following informalities:
	There is a reference list at pages 493-497.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), .
Appropriate correction is required.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 138, 139, 144, and 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 138 comprises STRING agonists c-di-AMP, c-di-GAMP, and c-di-GMP which are produced by different enzymes and are different in structure and in function. Therefore, these agonist represent an improper Markush group.
Claim 139 is drawn to genes dacA and cGAS encoding enzymes having different structure and function. Therefore, these enzymes represent an improper Markush group.
Claim 139 and 145 use acronyms for the genes listed therein. Because these acronyms are used for many different enzymes, and there are many different acronyms for these enzymes, it would be more clear if reference could be made to “gene sequence is dacA encoding di-adenylate cyclase”, for example.

	Claim 145 depends from Claim 144, which states that bacterium is an auxotroph for a gene that is not complemented OR that is complemented. Therefore, Claim 145 lacks antecedent basis in Claim 144 because Claim 145 states that the both genes are present.
	Claim 144 appears to comprise and improper Markush group because the bacteria is auxotroph in a gene that is or is not complemented at the tumor.

	Claims 138, 139, 144, and 145 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	See the 112/2 rejection above.

 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 137, 144 and 145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
A search of the word “complement” in the specification of the published application does not result in a teaching that the bacterium is auxotroph in a gene that is or is not complemented at the tumor.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 137-143, 146, 154, and 155 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015).
Bishai et al. teach Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme  and a pharmaceutically acceptable carrier (see page 9, at Claim 6, 8; Claims 137, 139, 140, 146, 154), wherein the di-adenylate cyclase generates STING agonist c-di-AMP (page 5 at [0050]; Claim 38), wherein the expression vector comprises the hsp60 promoter (page 9 at Claim 12; Claim 141). Bishai et al. teach a method for treating cancer by administering the Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier (page 8, at Claim 32; Claim 155). Because Bishai et al. teach to administer this mycobacterium expressing di-adenylate cycles under the Claim 142), and in the hypoxic environment of the tumor (Claim 143).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 137, 146, and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015) and Oelschlaeger (2010. Bacteria as tumor therapeutics? Bioengineered Bugs. 1(2): 146-147).
The teachings of Bishai et al. are set forth above. Bishai et al. teach Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme  and a pharmaceutically acceptable carrier (see page 9, at Claim 6, 8; Claims 137, 146) for the treatment of cancer. 
Oelschlaeger teaches that bacteria can be used as tumor therapeutics. At page 147, left-most col., at para. 1, Oelschlaeger teaches that mycobacterium BCG has been used to treat bladder cancer. At para. 2, Oelschlaeger teaches that the E. coli Nissle strain is also used in this field (of cancer treatment).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to transform the E. coli Nissle strain taught by Claim 147).

Claim 137, 154, 155, and 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishai et al. (US 2018/0028577; published February 1, 2018 and having an EFD of February 11, 2015) and Chassoux et al. (1975; Therapeutic effect of intrtumoral injection of BCG and other sustances in rats and mice. Int. J. Cancer. 16: 515-525).
The teachings of Bishai et al. are set forth above. Bishai et al. teach Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme  and a pharmaceutically acceptable carrier (see page 9, at Claim 6, 8; Claims 137, 146, 154) . Bishai et al. teach a method for treating cancer by administering the Mycobacterium BCG comprising an expression vector encoding di-adenylate enzyme and a pharmaceutically acceptable carrier (page 8, at Claim 32; Claim 155).
Bishai et al. do not specifically state to administer the Mycobacterium BCG intratumorally.
Chassoux et al. teach that intratumoral injection of Mycobacterium BCG into sarcoma is useful for the regression and cure of tumors after two injections (abstract).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to administer the Mycobacterium BCG taught by Bishai et Claim 156).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim s 137-147 and 154-156 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 32, 60, 65-69, 74-81, 83, 86, 89, and 95-97, of copending Application No 16/619,010 Although the claims both sets of claims are drawn to bacterium modified to generate STING agonists and treat cancer therewith
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 137-147 and 154-156 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-55, of copending Application No 17/291,313.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to bacterium modified to generate STING agonists and treat cancer therewith
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656